Conviction for a misdemeanor; punishment being assessed at a fine of $100.
No judgment of conviction appears in the transcript.
The recognizance is fatally defective. It does not affirmatively appear that appellant and his sureties acknowledged themselves indebted to the State of Texas in the sum stipulated, conditioned that the appellant should appear before the trial court from day to day and term to term of the same and not depart therefrom without leave of such court, in order to abide the judgment of the Court of Criminal Appeals of the State of Texas. On the contrary, it is shown in the recognizance *Page 2 
that the court merely asked appellant and his sureties if they acknowledged themselves severally indebted to the State of Texas, etc.
Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.